t c summary opinion united_states tax_court mary anne o’loughlin petitioner v commissioner of internal revenue respondent docket no 1112-03s filed date mary anne o’loughlin pro_se jeffrey a johnson for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax and additions to tax as follows year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues are whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a federal_income_tax return whether petitioner is liable for the addition_to_tax under sec_6654 for an underpayment of estimated_tax and whether this court has jurisdiction to determine petitioner’s alleged overpayment of taxes in and petitioner resided in new york new york at the time the petition was filed background the facts may be summarized as follows in petitioner was in a car accident and as a result suffered physical injuries she however continued to work and to perform other responsibilities petitioner filed a return for the taxable respondent concedes the addition_to_tax under sec_6651 for failure to pay federal_income_tax petitioner concedes the dollar_figure deficiency the court notes that the amount of the deficiency is determined without regard to any payment of estimated_tax or credit for tax withheld sec_6211 the tax due by petitioner after a reduction of dollar_figure for tax_payments in dollar_figure of estimated_tax payments and withholding taxes of dollar_figure is dollar_figure in the notice_of_deficiency the additions to tax under sec_6651 and sec_6654 were correctly computed to reflect the dollar_figure payment of tax see sec_6651 year at some undetermined time in but did not file returns for the and taxable years respondent granted petitioner an extension of time to file her return but petitioner did not file a return for that year based on reported third-party information respondent prepared a substitute return and issued a notice_of_deficiency for the taxable_year discussion addition_to_tax under sec_6651 for failure_to_file if a federal_income_tax return is not timely filed an addition_to_tax will be assessed unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 a delay is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also 469_us_241 petitioner claims that the injuries she suffered from the car accident in constitute reasonable_cause for her failure_to_file a return in impairment due to injury may constitute reasonable_cause for late filing if the taxpayer shows that he or she could not file a timely return see williams v the burden of showing reasonable_cause under sec_6651 remains on petitioner 116_tc_438 commissioner 16_tc_893 we are satisfied that petitioner suffered physical injuries as a result of the car accident but she failed to show that they were sufficiently debilitating to establish reasonable_cause see carter v commissioner tcmemo_1998_243 affd in part 187_f3d_640 8th cir this conclusion is based on the fact that petitioner in continued her employment remitted estimated_tax payments and filed a request for an extension of time to file her return the ability to continue performing daily business operations negates reasonable_cause see dickerson v commissioner tcmemo_1990_577 fambrough v commissioner tcmemo_1990_104 respondent is sustained on this issue addition_to_tax under sec_6654 for failure to pay estimated_tax sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless petitioner establishes that one of the statutorily provided exceptions in sec_6654 applies see spurlock v commissioner tcmemo_2003_248 n but see mackey v commissioner tcmemo_2004_70 petitioner underpaid estimated_tax for and has not shown that any of the statutory exceptions are applicable respondent is sustained on this issue and overpayments of tax petitioner argues that no additions to tax are due for because she had overpayments of tax from and of dollar_figure dollar_figure dollar_figure respectively that should be applied to offset her underpayment as estimated_taxes for the following years we are a court of limited jurisdiction and one of the requirements for the court to acquire jurisdiction is that a statutory_notice_of_deficiency be issued for the year that petitioner seeks our review 77_f3d_637 2d cir no statutory_notice_of_deficiency was issued for any of the years for which petitioner seeks a determination that there was an overpayment furthermore sec_6214 provides that the tax_court in redetermining a deficiency of income_tax shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid accordingly we have no jurisdiction to review the validity of these alleged overpayments see moretti v commissioner supra assuming that there were overpayments for and this result may seem harsh but the result flows directly from petitioner’s failure_to_file timely tax returns for those years reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent with respect to the deficiency and additions to tax under sec_6651 and sec_6654 and for petitioner with respect to the addition_to_tax under sec_6651 while petitioner filed a return in for the refund claimed was time barred
